14-4669
     Karpuzi v. Lynch
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A078 735 545

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   24th day of May, two thousand sixteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            GERARD E.LYNCH,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   BURIM KARPUZI,
14            Petitioner,
15
16                      v.                                           14-4669
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Michael P. DiRaimondo, Melville,
24                                       New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Melissa
28                                       Neiman-Kelting, Senior Litigation
29                                       Counsel; Anthony J. Messuri, Trial
1                                Attorney, Office of Immigration
2                                Litigation, United States
3                                Department of Justice, Washington,
4                                D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Burim Karpuzi, a native of the former Yugoslavia

11   and a citizen of Macedonia, seeks review of a November 19, 2014,

12   decision of the BIA, affirming a June 11, 2012, decision of an

13   Immigration Judge (“IJ”) denying Karpuzi’s motion to reopen.

14   In re Burim Karpuzi, No. A078 735 545 (B.I.A. Nov. 19, 2014),

15   aff’g No. A078 735 545 (Immig. Ct. N.Y. City June 11, 2012).

16   We assume the parties’ familiarity with the underlying facts

17   and procedural history in this case.

18       The only issue before us is whether the agency abused its

19   discretion in denying Karpuzi’s motion to reopen to present new

20   evidence.   We have reviewed both the IJ’s and the BIA’s opinions

21   “for the sake of completeness.”       Wangchuck v. Dep’t of Homeland

22   Sec., 448 F.3d 524, 528 (2d Cir. 2006).             The applicable

23   standards of review are well established.         See Jian Hui Shao

                                       2
1    v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).

2          It is undisputed that Karpuzi’s motion to reopen was

3    untimely filed more than ten years after the IJ’s removal order

4    became final.          See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

5    § 1003.23(b)(1).        However, the time limitation for filing a

6    motion to reopen does not apply if the motion “is based on

7    changed      country    conditions     arising    in   the    country     of

8    nationality or the country to which removal has been ordered,

9    if such evidence is material and was not available and would

10   not   have    been     discovered    or   presented    at    the    previous

11   proceeding.”           8 U.S.C.     § 1229a(c)(7)(C)(ii);          see   also

12   8 C.F.R. § 1003.23(b)(4)(i).

13         The agency reasonably concluded that Dr. Bernd Fischer’s

14   declaration did not demonstrate a material change in Macedonia

15   for   ethnic    Albanians    such    as   Karpuzi.     The    declaration

16   discusses the continuation of a volatile situation for ethnic

17   Albanians,     which     began    prior   to   Karpuzi’s     2001    removal

18   proceedings.     Accordingly, because the agency reasonably found

19   that Karpuzi did not demonstrate material changed country

20   conditions in Macedonia, it did not abuse its discretion in

21   denying his motion to reopen as untimely.                    See 8 U.S.C.
                                           3
1   § 1229a(c)(7)(C); see also In re S-Y-G-, 24 I. & N. Dec. 247,

2   253, 257 (B.I.A. 2007).

3       For the foregoing reasons, the petition for review is

4   DENIED.   The pending request for oral argument in this petition

5   is DENIED in accordance with Federal Rule of Appellate Procedure

6   34(a)(2), and Second Circuit Local Rule 34.1(b).

7                                FOR THE COURT:
8                                Catherine O=Hagan Wolfe, Clerk




                                   4